—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about January 13, 1993, which, insofar as appealed from, awarded defendant wife a "rental allowance” of $400 a month after "finding] no basis in law or fact” for an "award of interim maintenance”, unanimously affirmed, without costs.
Despite the court’s finding that the wife, a 38-year old vice-president of a major bank, "earns $73,848 per year plus perquisites”, whereas the husband, a 46-year old building superintendent, "earns approximately $27,804 per year plus perquisites which may increase his earnings to as much as $57,426”, we perceive no abuse of discretion in what was, in effect, an award of temporary maintenance to the wife of $400 a month, in view of the discord between the parties making the wife’s return to the marital apartment impractical and her consequent need to establish a new residence, and the fact that a rent free apartment is a perquisite of the husband’s job. We note once again, that these issues are best resolved by a speedy trial. Concur—Rosenberger, J. P., Kupferman, Asch, Nardelli and Williams, JJ.